               Case 1:20-cv-08596 Document 1 Filed 10/15/20 Page 1 of 10




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X

CHARLIE CRUZ and LINDA GRAHAM,

                                   Plaintiffs,                              COMPLAINT

                 -against-                                                  Dkt. No.:


BERNSTEIN LITOWITZ BERGER & GROSSMAN LLP,

                                   Defendant.

------------------------------------------------------------------------X
        Plaintiffs Charlie Cruz and Linda Graham, by their attorneys Giskan Solotaroff &

Anderson LLP, for their Complaint against Defendant Bernstein Litowitz Berger & Grossman

LLP (“BLB&G”), allege as follows:

                                     PRELIMINARY STATEMENT

        1.       This is an action for age discrimination in violation of the Age Discrimination in

Employment Act (“ADEA”) and the New York City Human Rights Law (“NYCHRL”) on

behalf of both Plaintiffs, as well as sexual orientation discrimination, in violation of Title VII of

the Civil Rights Act (“Title VII”) and the NYCHRL on behalf of Plaintiff Charlie Cruz.

        2.       Plaintiffs Cruz and Graham, who are 55 and 57 years old, respectively, spent

decades working in administrative roles at the law firm Bernstein Litowitz Berger & Grossman

LLP (“BLB&G” or the “Firm”). They were both excellent performers who had never been

disciplined.

        3.       In 2018, a new management team was installed to oversee all Professional (non-

Attorney) Staff, and with the new team came rampant ageism and a culture change.
             Case 1:20-cv-08596 Document 1 Filed 10/15/20 Page 2 of 10




       4.      The new management team, led by Reid Horovitz, Robert Shah, and Catherine

Blessing, worked quickly to enact changes at BLB&G. More than ten members of the

Professional Staff team who were over the age of 40 were terminated from their jobs and

replaced by significantly younger workers. Mr. Cruz and Ms. Graham were among the fired

workers.

       5.      The new management team at BLB&G has engaged in a pattern of favoring

younger employees in employment decisions.

       6.      Furthermore, Mr. Cruz also endured discrimination on the basis of his sexual

orientation when he was employed by BLB&G.

                                          THE PARTIES

       7.      Plaintiff Charlie Cruz resides in Ridgewood, New York.

       8.      Plaintiff Linda Graham resides in Newark, New Jersey.

       9.      Defendant Bernstein Litowitz Berger & Grossman LLP (“BLB&G”) is a limited

liability partnership organized under the laws of New York with its principal place of business in

New York, New York.

                                 VENUE AND JURISDICTION

       10.     This Court has jurisdiction over Plaintiffs’ ADEA and Title VII claims pursuant

to 28 U.S.C. § 1343 and § 1331. Plaintiffs filed their respective Charges with the Equal

Employment Opportunity Commission (“EEOC”) on December 12, 2016. The EEOC issued

individual Right to Sue letters to Plaintiffs, attached hereto as Exhibit A, which Plaintiffs

received on July 20, 2020. This Court has jurisdiction over Plaintiffs’ claims under the

NYCHRL pursuant to 28 U.S.C. § 1367.



                                                  2
             Case 1:20-cv-08596 Document 1 Filed 10/15/20 Page 3 of 10




       11.     Venue is properly before this Court pursuant to 28 U.S.C. § 1391 as a substantial

part of the events or omissions giving rise to this action occurred in this District.

       12.     This Court has personal jurisdiction over Defendant BLB&G because it operates

and employed Plaintiffs within New York State.

                                               FACTS

BLB&G’s Discriminatory Treatment of Charlie Cruz

       13.     Charlie Cruz is a 55-year-old openly gay, Hispanic man.

       14.     Mr. Cruz was hired by BLB&G in December 1994 to work in the firm’s Office

Services Department. He worked in that department for several years.

       15.     In 2001, BLB&G offered Mr. Cruz a position in the Finance Department in order

to capitalize on Mr. Cruz’s strong quantitative skills. He worked directly under Controller

Pravin Raval as the Controller’s Assistant. In that position, he was responsible for distributing

payroll, working with vendors, reviewing fee applications, and creating reports regarding firm

management and settlements.

       16.     As part of his work, Mr. Cruz was trained in various accounting programs and

was responsible for training new hires in the Finance Department.

       17.     During his tenure at BLB&G, Mr. Cruz received positive reviews, regular raises,

and regular bonuses. There were no complaints about Mr. Cruz’s job performance. Partners at

the firm regularly told him that BLB&G was a big family, and that they take care of their family.

       18.     In 2018, after a dispute among the Law Partners, several management changes

took place at BLB&G. A new management team was installed to oversee all Professional (non-

Attorney) Staff, and with the new team came a significant culture change that appeared to

obviously favor younger employees in hiring decisions.

                                                   3
             Case 1:20-cv-08596 Document 1 Filed 10/15/20 Page 4 of 10




       19.    The new management team was led by Chief Operating Officer Reid Horovitz,

Director of Finance Robert Shah, and later, Director of Human Resources Catherine Blessing.

       20.    With the new management team in place, personnel changes happened rapidly.

More than ten members of the Professional Staff team who were over the age of 40 were

terminated from their jobs and replaced by significantly younger workers. Mr. Cruz and Ms.

Graham were among the fired workers.

       21.    The changes began in early 2018 with the departure of Edward Grossman,

Managing Partner of BLB&G, who was in his sixties. He was replaced by Mr. Horovitz, who

was significantly younger than Mr. Grossman.

       22.    Shortly thereafter, Mr. Raval, the Controller, who was in his seventies, announced

that he would be leaving the firm. It is Mr. Cruz’s understanding that Mr. Raval was

involuntarily pushed out.

       23.    In June of 2018, Robert Shah was hired to replace Mr. Raval, thereby becoming

Mr. Cruz’s direct supervisor. During the summer of 2018, Mr. Raval worked with Mr. Shah to

show him how to run the Finance Department.

       24.    During that transition period, and continuing for months thereafter, Mr. Shah

refused to speak with Mr. Cruz. Mr. Shah only met with Mr. Cruz two times, despite being his

direct supervisor, and would often go entire days without speaking to Mr. Cruz.

       25.    Mr. Shah openly and obviously treated Mr. Cruz with disdain, so much so that

several coworkers expressed to Mr. Cruz that they thought Mr. Shah was treating him in a hostile

manner.

       26.    In contrast, Mr. Shah was friendly with Mr. Cruz’s straight colleagues, greeted

them in the morning, and held meetings with them.

                                               4
             Case 1:20-cv-08596 Document 1 Filed 10/15/20 Page 5 of 10




       27.     Additionally, Mr. Shah spoke openly and in a voice that was audible to Mr. Cruz

and others about aging, making disparaging remarks about gray hair and “looking old.” Mr.

Cruz has gray hair.

       28.     Mr. Cruz continued to do his assigned work.

       29.     Meanwhile, in September 2018, several of Mr. Cruz’s colleagues who were over

the age of 50 were terminated. They were all strong performers, and they were all replaced with

much younger workers.

       30.     Mr. Cruz grew concerned, based on both Mr. Shah’s hostility toward him as a gay

man and based on what he perceived to be a pattern of ageist termination decisions. To obtain

guidance about how to address this mistreatment, he spoke with Genie Principe, BLB&G’s

Director of Human Resources (“HR”). He explained to Ms. Principe that Mr. Shah refused to

speak with him, and that he believed Mr. Shah was homophobic and was discriminating against

Mr. Cruz because he is openly gay.

       31.     Ms. Principe responded that a new person, Natalia O’Donnell, would be joining

the Finance Department, and hopefully she would be a “good buffer” between Mr. Shah and Mr.

Cruz. Ms. Principe did not explain why a “buffer” was needed between them.

       32.     Ms. O’Donnell, a woman in her mid-30s, had been hired to replace Eleanor

Derrick, who was terminated in the fall of 2017. Ms. Derrick was in her late 50s at the time of

her termination.

       33.     After Ms. O’Donnell’s hire, despite Ms. Principe’s assurances, nothing changed.

Mr. Shah continued to actively ignore Mr. Cruz, while speaking with Mr. Cruz’s straight,

younger colleagues, such as Ms. O’Donnell.



                                                5
             Case 1:20-cv-08596 Document 1 Filed 10/15/20 Page 6 of 10




       34.      During Mr. Cruz’s year-end review with Mr. Shah, Mr. Cruz brought up the lack

of communication from Mr. Shah. Mr. Shah did not address the issue, and instead told Mr. Cruz

he needed more training in Excel, which he would receive.

       35.      In 2019, Ms. Principe, who was approximately 60 years old, was replaced by

Catherine Blessing as the Director of Human Resources. Ms. Blessing is in her 30s.

       36.      Mr. Cruz followed up with Ms. Blessing regarding the Excel training – but he

never received it.

       37.      In early 2019, Mr. Cruz was walking back to desk and noticed Mr. Shah and Ms.

O’Donnell were pointing at Mr. Cruz’s computer screen and laughing. Mr. Cruz had an image

of a rainbow Puerto Rican flag on the desktop of his computer. The rainbow represents

LGBTQ+ pride.

       38.      When Mr. Shah saw Mr. Cruz approaching his desk, Mr. Shah abruptly stopped

laughing. Mr. Cruz asked what was so funny. Mr. Shah just walked away without saying

anything.

       39.      During the spring of 2019, it became clear to Mr. Cruz that Ms. O’Donnell, the

woman in her mid-30s who had replaced Ms. Derrick, was being trained to perform some of Mr.

Cruz’s tasks.

       40.      Mr. Shah knew that Mr. Cruz was over 50 years old in part because he knew that

Mr. Cruz had been working at BLB&G for almost 25 years.

       41.      On June 27, 2019, Mr. Shah terminated Mr. Cruz’s employment, six months shy

of Mr. Cruz’s 25th anniversary.

       42.      Mr. Cruz was replaced by a 22-year-old woman.



                                                6
             Case 1:20-cv-08596 Document 1 Filed 10/15/20 Page 7 of 10




       43.     As a result of the termination of Mr. Cruz’s employment, he has suffered loss of

wages and other benefits and emotional distress.

BLB&G’s Discriminatory Treatment of Linda Graham

       44.     Linda Graham is a 57-year-old African American woman.

       45.     Ms. Graham was hired by BLB&G in 2002 as a Temporary Legal Secretary/Word

Processor. In that position, she was tasked with creating and editing documents, entering time for

attorneys, and assisting secretaries with overflow work.

       46.     In February of 2003, Ms. Graham was hired permanently as the Word Processing

Specialist. She was responsible for creating, editing, and fine-tuning documents; training

personnel on the word-processing software; and creating word-processing templates and best

practices, among other things.

       47.     When new attorneys joined the firm, Ms. Graham would train them using the

document templates and worked closely with the Information Technology Department to ensure

all templates were being used properly.

       48.     Ms. Principe, the Director of HR, was Ms. Graham’s supervisor when she was

hired as the Word Processing Specialist. Ms. Principe repeatedly gave Ms. Graham positive

reviews, raises, and bonuses.

       49.     In January 2019, Ms. Principe was replaced by Catherine Blessing who became

Ms. Graham’s supervisor.

       50.     Ms. Blessing never made an attempt to get to know Ms. Graham or to learn about

what she did at BLB&G. In contrast, Ms. Blessing spoke at length with and got to know the

younger workers well.



                                                7
             Case 1:20-cv-08596 Document 1 Filed 10/15/20 Page 8 of 10




       51.      On June 27, 2019, Ms. Graham was terminated by Ms. Blessing and Reid

Horovitz, BLB&G’s new Chief Operating Officer. Ms. Graham was told that her position was

being eliminated.

       52.      Ms. Graham, who was among the oldest of the legal secretaries, had the strongest

set of skills of all of them. Absent age discrimination, to the extent legal secretaries had to be

terminated, the firm should have retained Ms. Graham and terminated younger legal secretaries

who were less skilled than Ms. Graham.

       53.      Mr. Horowitz and Ms. Blessing knew Ms. Graham’s age because they had access

to her employee file, which contained her date of birth, and knew she been working at BLB&G

for nearly 20 years.

       54.      As a result of the termination of Ms. Graham’s employment, she has suffered loss

of wages and other benefits and emotional distress.


                                FIRST CLAIM FOR RELIEF
                           (Age Discrimination in Violation of ADEA)

       55.      Plaintiffs repeat and re-allege the allegations contained in the preceding

paragraphs above as if fully set forth herein.

       56.      Defendant discriminated against Plaintiffs in the terms and conditions of their

employment based on their ages in violation of the Age Discrimination in Employment Act, 29

U.S.C. § 621.

                               SECOND CLAIM FOR RELIEF
                          (Age Discrimination in Violation of NYCHRL)

       57.      Plaintiffs repeat and re-allege the allegations contained in the preceding

paragraphs above as if fully set forth herein.


                                                  8
              Case 1:20-cv-08596 Document 1 Filed 10/15/20 Page 9 of 10




       58.        Defendant discriminated against Plaintiffs in the terms and conditions of their

employment based on their ages in violation of the Administrative Code of the City of New York

§ 8-107 et seq.

                                   THIRD CLAIM FOR RELIEF
        (Sexual Orientation Discrimination in Violation of Title VII on Behalf of Plaintiff Cruz)

       59.        Plaintiff Cruz repeats and re-alleges the allegations contained in the preceding

paragraphs above as if fully set forth herein.

       60.        Defendant discriminated against Plaintiff Cruz in the terms and conditions of his

employment based on his sexual orientation in violation of the Title VII of the Civil Rights Act

of 1964, as amended, 42 U.S.C. § 2000e et seq.

                                 FOURTH CLAIM FOR RELIEF
       (Sexual Orientation Discrimination in Violation of NYCHRL on Behalf of Plaintiff Cruz)

       61.        Plaintiff Cruz repeats and re-alleges the allegations contained in the preceding

paragraphs above as if fully set forth herein.

       62.        Defendant discriminated against Plaintiff Cruz in the terms and conditions of his

employment based on his sexual orientation in violation of the Administrative Code of the City

of New York § 8-107 et seq.



WHEREFORE, Plaintiffs demands judgment:

       A. Reinstating Plaintiffs’ employment and enjoining Defendant from harassing Plaintiffs

             on the basis of their ages and, in the case of Plaintiff Cruz, on the basis of his sexual

             orientation, in the terms and conditions of their employment;

       B. Awarding Plaintiffs back pay;



                                                    9
             Case 1:20-cv-08596 Document 1 Filed 10/15/20 Page 10 of 10




         C. Awarding Plaintiffs compensatory damages, including but not limited to damages for

             emotional distress;

         D. Awarding Plaintiffs punitive damages;

         E. Awarding reasonable attorneys’ fees, costs, and expenses; and

Granting such other legal and equitable relief to the Plaintiff as the Court may deem just and

equitable.

                                           JURY DEMAND

         Plaintiffs demand trial by jury of all issues as of right by a jury.




Dated:           New York, New York
                 October 14, 2020


                                         GISKAN, SOLOTAROFF & ANDERSON LLP


                                                 ______________________
                                         By:     Amy E. Robinson
                                                 Jason L. Solotaroff
                                                 90 Broad Street, 10th Floor
                                                 New York, New York 10004
                                                 646-964-9609
                                                 arobinson@gslawny.com
                                                 jsolotaroff@gslawny.com
                                                 ATTORNEYS FOR PLAINTIFFS




                                                    10
